Title: Mercy Otis Warren to Abigail Adams, 15 May 1775
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth May 15 1775
     
     Though I am very unwell scarce able to set up long Enough to write, yet I must let my dear Friend Mrs. Adams know it gave me great pleasure to have but a Line or too from her after her very long silence.
     
     I lament with you the infatuation of Britain, the Commotions of America and the Dangers to Which the Best of men and the truest Friends to Virtue, Liberty and the British Constitution are Exposed. And though I feel A painful Concern for their safty I acknowledge I feel some kind of pride in being so Closely Connected with persons who dare to act so Noble a part.
     I think the Dignity of their Conduct, the unshaken Fortitude, the Disinterested perseverance that has Hitherto appeared in their Resolutions Reflects a Lustre on their Characters which is A Ballence for the Hazzard.
     I am well Assured that you do not more Ardently Wish to Converse with your Friend here than she does for an interveiw with Mrs. Adams.
     I Wish you would take Miss Smith or some other Friend and Run to Plimouth if it was but for one day Ere we are obliged by the inroads of an unjust and Cruel Foe to Go further Asunder, and if You Could Convenantly put such a project in Execution this Week my son would be Very Happy in being your Escort on Fryday next.
     I do not Wonder you feel the Want of that Comfort and support under the tryals of the day which You might Receive from Your Worthy Companion would the service of the public Admit of his being Constently with you. But I have learned to think less of Absence then I used to do when I Can be Assured of the safety of my Friend, more Especially when I Consider the situation of the Country and the Interest of posterity Calls for the utmost Exertions of Every Man of Ability, Integrity or Virtue.
     Do let me hear from you often and let me know from time to time what you hear from Mr. Adams. And when you write again if you can find Room at one Corner to usher along my Regards and best Wishes to him I would flatter myself they Would not be unacceptable. I would not have him forget that he owes me A Letter, and if he has any Aversion to duns he had Better pay off the score the first Leasure.
     I have a great deal to say to you Both in Regard to Measures abbroad and the Vile Machinations of Men Nurtured in the Bosom of America.
     But I am too much indisposed to add more than my fervant Wishes that Heaven May gaurd and protect both you and yours wherever your Destination may Be. With Much affection subscribes your unfeigned Friend,
     
      M Warren
     
    